NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10016

                Plaintiff-Appellee,             D.C. No. 3:09-cr-08149-MTL-1

 v.
                                                MEMORANDUM*
ROBINSON CLAUSCHEE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Robinson Clauschee appeals from the district court’s order and challenges

the 16-month sentence imposed upon his sixth revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Clauschee contends that the district court erred by converting his unserved



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
180-day period of community confinement at a residential reentry center (“RRC”)

to an equivalent length of imprisonment under U.S.S.G. § 7B1.3(d). We need not

resolve the parties’ dispute regarding the applicable standard of review because

this claim fails under any standard of review. Clauschee contends that application

of § 7B1.3(d) was improper because the RRC condition was not imposed in his

underlying judgment of conviction and it lacks a “connection” to the offense

conduct that formed the basis of that conviction. This argument is unpersuasive.

      The district court imposed the condition that Clauschee reside at an RRC for

180 days as part of the sentence for Clauschee’s fifth revocation of supervised

release. It is undisputed that Clauschee never reported to the RRC and that his

term of supervision was revoked on this basis in the instant case. On this record,

we conclude that the RRC condition was “imposed in connection with the sentence

for which revocation was ordered,” and the district court, therefore, properly

adjusted the sentence to account for Clauschee’s unserved period of community

confinement. See U.S.S.G. § 7B1.3(d).

      Clauschee also contends that the court failed to explain its reasons for

imposing the sentence. We review for plain error, see United States v. Miqbel, 444

F.3d 1173, 1176 (9th Cir. 2006), and conclude there is none. The record reflects

that the district court considered the 18 U.S.C § 3583(e) factors and the parties’

arguments and, given the record as a whole, provided a sufficient explanation. See


                                          2                                      21-10016
United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, the

sentence is substantively reasonable in light of the § 3583(e) factors and the totality

of the circumstances, including Clauschee’s numerous breaches of the court’s trust.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          3                                    21-10016